                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MARIO TORRES,                                   Case No. 19-cv-06865-MMC
                                  8                    Plaintiff,
                                                                                         ORDER GRANTING PLAINTIFF'S
                                  9               v.                                     APPLICATION TO PROCEED IN
                                                                                         FORMA PAUPERIS; DISMISSING
                                  10     DIANE BECTON, et al.,                           COMPLAINT; AFFORDING LEAVE TO
                                                                                         AMEND
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                               Before the Court are plaintiff Mario Torres’s complaint and application to proceed
                                  13
                                       in forma pauperis, both filed October 22, 2019. Having read and considered plaintiff’s
                                  14
                                       filings, the Court rules as follows.
                                  15
                                               As it appears from plaintiff’s application that he lacks funds to pay the filing fee,
                                  16
                                       the application to proceed in forma pauperis is hereby GRANTED.
                                  17
                                               Where, as here, a party proceeds in forma pauperis, the district court, pursuant to
                                  18
                                       28 U.S.C. § 1915(e)(2), must dismiss the complaint if the plaintiff “fails to state a claim on
                                  19
                                       which relief may be granted” or the action is “frivolous and malicious.” See 28 U.S.C. §
                                  20
                                       1915(e)(2)(B). The Court thus turns to the question of whether the complaint “state[s] a
                                  21
                                       claim on which relief may be granted.” See id.
                                  22
                                       1. Allegations Against “Clerks & District Attorneys”
                                  23
                                              In his complaint, plaintiff alleges that, on October 22, 2017, he “mailed a motion
                                  24
                                       demanding trial pursuant to P.C. § 1381” to the “Office of the Clerks.” (See Compl. ¶ 15.)1
                                  25

                                  26
                                              1
                                  27           Pursuant to California Penal Code § 1381, a defendant who has been convicted
                                       and incarcerated is, upon motion, entitled to a speedy trial on any charges that remain
                                  28   pending.
                                  1    Plaintiff further alleges a person he describes as his “power of attorney” was advised by

                                  2    the “clerks of court” that his motion was not filed but instead was “forward[ed]” to the

                                  3    “Office of the District Attorney.” (See id. ¶ 19.) Plaintiff acknowledges receiving, on

                                  4    November 10, 2017, an order denying his “1381 Motion,” but alleges said order “did not

                                  5    have any type of court stamp on the document, showing that it was not filed.” (See id. ¶¶

                                  6    23-24.)

                                  7           Based on the above allegations, plaintiff claims he was denied his “First Amendment

                                  8    right to Access of the Courts,” his rights to “Due Process/Equal Protection of Law,” and his

                                  9    “Sixth Amendment Right to a Speedy Trial” (see id. ¶¶ 29, 34, 38), each such claim based

                                  10   on his allegation that his § 1381 motion was not filed. As noted, however, plaintiff also

                                  11   alleges he received an order ruling on his motion. As plaintiff’s allegations demonstrate

                                  12   his motion was considered, he has failed to show he did not have access to the courts or
Northern District of California
 United States District Court




                                  13   that his “efforts to pursue a speedy trial” were hindered. (See id. ¶ 38.) Under such

                                  14   circumstances, the Court finds plaintiff has failed to state a claim. Cf. Lewis v. Casey, 518

                                  15   U.S. 343, 348 (1996) (holding prisoner claiming violation of right of access to court must

                                  16   establish “actual prejudice with respect to contemplated or existing litigation, such as the

                                  17   inability to . . . present a claim”).

                                  18   2. Allegations Against “Public Defenders”

                                  19          Plaintiff alleges his “public defender” Christopher Martin (“Martin”), “due to a county

                                  20   policy of discovery deprivation pre and post-trial,” has “refused to release” plaintiff’s

                                  21   “discovery” relating to other “criminal proceedings,” in which Martin allegedly represented

                                  22   him. (See Compl. ¶ 26.) Based thereon, plaintiff claims Martin, as well as Contra Costa

                                  23   County Public Defender Robin Lipetzky (“Lipetzky”), violated his First Amendment rights

                                  24   to “Access to the Court” and “to file an adequate Grievance,” as well as his right to “Due

                                  25   Process/Equal Protection of Law.” (See id. ¶¶ 30, 35.)

                                  26          To the extent such claims arise from Martin’s representation of plaintiff, they are

                                  27   subject to dismissal, as public defenders, as a matter of law, are not state actors subject

                                  28   to liability under 42 U.S.C. § 1983 “when performing a lawyer's traditional functions as
                                                                                      2
                                  1    counsel to a defendant in a criminal proceeding.” Polk Cty. v. Dodson, 454 U.S. 312, 325

                                  2    (1981).2 As to plaintiff’s allegation of a “county policy of discovery deprivation pre and

                                  3    post-trial” (see Compl. ¶ 26), even assuming any such policymaking constitutes an

                                  4    “administrative” act treated as state action, see Polk Cty., 454 U.S. at 325 (recognizing

                                  5    public defender’s “administrative and possibly investigative functions” may constitute

                                  6    state action), plaintiff’s allegations that such policy impeded his “right to adequate Access

                                  7    to the Court” or his “right to file an adequate Grievance” (see Compl. ¶ 30) are “bare

                                  8    assertions” lacking sufficient “factual content.” See Ashcroft v. Iqbal, 556 U.S. 662, 678,

                                  9    681 (2009).3

                                  10          Plaintiff’s remaining claim arises under state law, and, as the parties are not

                                  11   diverse in citizenship (see Compl. ¶¶ 3-11 (listing California addresses for plaintiff and all

                                  12   defendants)), the Court's jurisdiction over the state law claims is supplemental in nature.
Northern District of California
 United States District Court




                                  13   See 28 U.S.C. § 1367(a). Where a court has dismissed all claims over which it has

                                  14   original jurisdiction, it may decline to exercise supplemental jurisdiction over the

                                  15   remaining claims. See 28 U.S.C. § 1367(c)(3). In this instance, given the early stage of

                                  16   the proceedings, the Court finds it appropriate to decline to exercise supplemental

                                  17   jurisdiction over plaintiff's state law claims, unless and until plaintiff pleads a viable

                                  18   federal claim.
                                                                                   CONCLUSION
                                  19

                                  20          For the reasons set forth above, plaintiff’s complaint is hereby DISMISSED with

                                  21

                                  22

                                  23
                                              2
                                                Although plaintiff refers to Martin as his “public defender,” plaintiff lists Martin’s
                                       place of work as “Martin Law Office,” apparently a private practice, and he has pled no
                                  24   facts to show Martin is a public defender. (See Compl. ¶¶ 6-7, 26.) Whether Martin is a
                                       public defender or a private attorney, however, plaintiff’s claims are subject to dismissal.
                                  25   See Szijarto v. Legeman, 466 F.2d 864, 864 (9th Cir. 1972) (holding attorney
                                       representing criminal defendant, “whether retained or appointed, does not act ‘under
                                  26   color of’ state law” for purposes of 42 U.S.C. § 1983).
                                              3
                                  27           Plaintiff fails to allege, for example, what information he seeks from the
                                       “discovery” allegedly being withheld, or how his inability to obtain such information
                                  28   prevents his access to the courts.

                                                                                       3
                                       leave to amend. Plaintiff’s amended complaint, if any, shall be filed no later than
                                  1

                                  2    November 21, 2019.

                                  3           IT IS SO ORDERED.

                                  4
                                       Dated: October 31, 2019
                                  5                                                            MAXINE M. CHESNEY
                                                                                               United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    4
